
	
		I
		112th CONGRESS
		1st Session
		H. R. 1498
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2011
			Mr. Rooney (for
			 himself and Mr. Andrews) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require the lender or servicer of a home mortgage,
		  upon a request by the homeowner for a short sale, to make a prompt decision
		  whether to allow the sale.
	
	
		1.Short titleThis Act may be cited as the
			 Prompt Decision for Qualification of
			 Short Sale Act of 2011.
		2.Prompt decision
			 regarding short sale
			(a)In
			 generalChapter 2 of the
			 Truth in Lending Act (15 U.S.C. 1631 et seq.) is amended by inserting before
			 section 130 (15 U.S.C. 1640) the following new section:
				
					129I.Prompt
				decision regarding short sale
						(a)RequirementExcept as provided in subsection (b) and
				notwithstanding any other provision of law or of any contract, including a
				contract between a servicer of a residential mortgage loan and a securitization
				vehicle or other investment vehicle, if the mortgagor under a residential
				mortgage loan submits to the servicer of the mortgage loan a written request
				for a short sale of the dwelling or residential real property that is subject
				to the mortgage, deed or trust, or other security interest that secures the
				mortgage loan, and all information required by the servicer in connection with
				such a request (including a copy of an executed contract between the owner of
				the dwelling or property and the prospective buyer that is subject to approval
				by the servicer), and the mortgagor does not receive from the servicer, before
				the expiration of the 45-day period beginning upon receipt by the servicer of
				such request and information, a written notification of whether such request
				has been approved, that such request has been approved subject to specified
				changes, or that additional information is required for such a determination,
				such request shall be considered to have been approved by the servicer.
						(b)Inapplicability
				to certain existing mortgagesSubsection (a) shall not apply with
				respect to any residential mortgage with respect to which the mortgagor and the
				mortgagee or servicer have entered into a written agreement before the date of
				the enactment of the Prompt Decision for
				Qualification of Short Sale Act of 2011 explicitly providing a
				procedure or terms for approval of a short sale.
						(c)Treatment of
				other time limitsThis
				section may not be construed to preempt, annul, or otherwise affect any other
				provision of law or of any contract or program that provides a shorter period
				than is provided under subsection (a) for a decision by the servicer of a
				residential mortgage loan regarding a short sale of the dwelling or residential
				real property that is subject to the mortgage, deed or trust, or other security
				interest that secures the mortgage loan.
						(d)DefinitionsFor
				purposes of this section, the following definitions shall apply:
							(1)Residential
				mortgage loanThe term
				residential mortgage loan means any consumer credit transaction
				that is secured by a mortgage, deed of trust, or other equivalent consensual
				security interest on a dwelling or on residential real property that includes a
				dwelling, other than a consumer credit transaction under an open end credit
				plan or an extension of credit relating to a plan described in section 101(53D)
				of title 11, United States Code.
							(2)Securitization
				vehicleThe term securitization vehicle means a
				trust, special purpose entity, or other legal structure that is used to
				facilitate the issuing of securities, participation certificates, or similar
				instruments backed by or referring to a pool of assets that includes
				residential mortgage loans (or instruments that are related to residential
				mortgage loans, such as credit-linked notes).
							(3)ServicerThe
				term servicer has the meaning provided in section 129A, except
				that such term includes a person who makes or holds a residential mortgage loan
				(including a pool of residential mortgage loans) if such person also services
				the loan.
							(4)Short
				saleThe term short
				sale means the sale of the dwelling or residential real property that
				is subject to the mortgage, deed or trust, or other security interest that
				secures a residential mortgage loan that—
								(A)will result in
				proceeds in an amount that is less than the remaining amount due under the
				mortgage loan; and
								(B)requires
				authorization by the securitization vehicle or other investment vehicle or
				holder of the mortgage loan, or the servicer acting on behalf of such a vehicle
				or
				holder.
								.
			(b)ApplicabilityThe
			 amendment made by subsection (a) of this section shall apply to any written
			 request for a short sale made after the date of the enactment of this
			 Act.
			
